               Case 1:18-cv-02554 Document 1 Filed 11/05/18 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

MELEHY & ASSOCIATES LLC
8403 Colesville Road                                     Civil Action No.: 18-2554
Ste. 610
Silver Spring, MD 20910,

              Plaintiff,
      v.

ERMIAS SIEFE HAILE
3601 Paul Street
Alexandria, VA 22311,

      and

TEWODAGE MULUGETA
3601 Paul Street
Alexandria, VA 22311,

              Defendants.


                                           COMPLAINT

       Plaintiff, Melehy & Associates LLC (“Plaintiff”), bring this action against Defendants

Ermias Siefe Haile (individually “Haile”) and Tewodage Mulugeta (individually “Mulugeta”)

(collectively “Defendants”) for breach of contract and alleges as follows:

                                  JURISDICTION AND VENUE

       1.      The jurisdiction of this Court is based upon 28 U.S.C. § 1332 because the Plaintiff

and the Defendants are citizens of different states. Plaintiff is a citizen of the State of Maryland and

the Defendants are citizens of the Commonwealth of Virginia. Additionally, the amount in

controversy exceeds $75,000.00.

       2.      This Court has in personam jurisdiction over Defendants because they are employed

in and/or conduct business in the District of Columbia. In addition, this breach of contract action

arises in connection with services rendered by Plaintiff to the Defendants in a Chapter 11
              Case 1:18-cv-02554 Document 1 Filed 11/05/18 Page 2 of 5



bankruptcy case in the United States Bankruptcy Court for the District of Columbia.

                                      THE DEFENDANTS

       3.      Haile is an adult resident of the Commonwealth of Virginia but is employed in

and/or conducts a substantial amount of business in the District of Columbia.

       4.      Mulugeta is an adult resident of the Commonwealth of Virginia but conducts a

substantial amount of business in the District of Columbia.

                                        THE PLAINTIFF

       5.      Plaintiff is a limited liability company organized under the laws of the State of

Maryland with its principal place of business in the State of Maryland at 8403 Colesville Road,

Suite 610, Silver Spring, Maryland 20910. Plaintiff provides legal services to individual and

corporate clients in Maryland and the District of Columbia in connection with, among other things,

seeking relief under the United States Bankruptcy Code.

                                   STATEMENT OF FACTS.

       6.      Haile and Mulugeta are the only two members of Vision Investment LLC

(“Vision”), a limited liability company organized under the laws of the District of Columbia for the

purpose of owning and managing a multi-unit rental property located in the District of Columbia.

       7.      In addition to Vision, Haile and Mulugeta, own and operate several other businesses

in the District of Columbia which include but are not limited to: 1) Eshi Properties, LLC; 2) Z

Investment LLC; 3) Tsahu Management and Real Estate, LLC; 4) Vision General Trading LLC;

and 5) Tier Properties, LLC.

       8.      On or about January 9, 2017, Haile and Mulugeta, in their capacity as members of

Vision, retained Plaintiff to represent Vision in connection with filing for Chapter 11 bankruptcy.

       9.      The terms under which Plaintiff agreed to represent Vision Investment are set forth

                                                 2
              Case 1:18-cv-02554 Document 1 Filed 11/05/18 Page 3 of 5



in a Retainer Agreement dated January 9, 2017. Haile and Mulugeta each signed the Retainer

Agreement in their respective capacity as members of Vision and also in their individual capacity,

thus agreeing to be bound individually by the terms and conditions set forth in the Retainer

Agreement.

       10.     The Retainer Agreement entitles Plaintiff to attorney’s fees and costs in connection

with any collection efforts undertaken in order to secure payment of any sums that become due

under the Retainer Agreement.

       11.     To induce Plaintiff to represent Vision, Haile and Mulugeta also both executed an

Unlimited Guaranty whereby they each individually agreed to be responsible for any attorney’s

fees incurred or costs advanced by the Plaintiff in connection with its representation of Vision

Investment LLC in its Chapter 11 bankruptcy case. Haile signed the Unlimited Guaranty on or

about January 20, 2017 and Mulugeta signed the Unlimited Guaranty on or about January 19, 2017.

       12.     During the period beginning January 9, 2017 to the present Plaintiff rendered legal

services to Vision and advanced costs on its behalf in connection with its Chapter 11 bankruptcy

case. The aggregate amount of fees and costs incurred by Vision is $121,061.58.

       13.     Since January 9, 2017, Vision, Haile and Mulugeta have paid Plaintiff a total of

$39,479.37 in attorney’s fees and costs. As of the date of this Complaint, $ 81,617.21 (the “Principal

Amount”) remains due and owing to Plaintiff.

       14.     Pursuant to the Retainer Agreement, any billed balance which remains unpaid for

more than 30 days continues to accrue interest at the rate of 18 percent per annum. However,

Plaintiff is waiving any interest charges incurred prior to April 20, 2018, which is the date that

Vision’s Chapter 11 bankruptcy case was converted to a case under Chapter 7. Accordingly, the

total amount of interest due and owing on the principal amount as of the date of this Complaint is

                                                  3
              Case 1:18-cv-02554 Document 1 Filed 11/05/18 Page 4 of 5



$8,001.90.

       15.     Upon conversion of Vision’s Chapter 11 bankruptcy case on April 20, 2018, to a

case under Chapter 7, the automatic stay of 29 U.S.C. 362 went into effect and Plaintiff can no

longer look to Vision for payment of the outstanding attorney’s fees and costs. By operation of the

Unlimited Guaranty and the Retainer Agreement, Haile and Mulugeta both remain personally liable

for the debt to Plaintiff incurred by Vision.

       16.     Haile and Mulugeta have received notice of the amounts owed to Plaintiff since the

commencement of Vision’s bankruptcy case because Plaintiff has sent detailed invoices to them

both at their home address on a periodic basis and made a demand for payment. In addition, Plaintiff

has attempted to contact Defendants to make payment arrangements by electronic mail and

telephone for several months with no success.

                                                COUNT I
                                           (Breach of Contract)

       17.     Plaintiff repeats and incorporates by reference all allegations of fact set forth in

Paragraphs 1-16 above.

       18.     The Retainer Agreement and the Unlimited Guaranty are written contracts signed

by each of the Defendants in their individual capacity. By signing the Retainer Agreement and the

Unlimited Guaranty the Defendants each agreed to be bound by the terms and conditions set forth

therein and each assumed personal liability for all debts incurred by Vision in connection with

Plaintiff’s representation of Vision in its Chapter 11 bankruptcy Case.

       19.     All of the legal services rendered by Plaintiff to Vision were reasonable and

necessary. Defendants were aware Plaintiff was providing these services and as the only two

members of Vision benefited from the services rendered by Plaintiff.


                                                 4
              Case 1:18-cv-02554 Document 1 Filed 11/05/18 Page 5 of 5



       20.     Defendants breached the Retainer Agreement and the Personal Guaranty by failing

to pay the debt owed by Vision to the Plaintiff after the Plaintiff made repeated demand upon both

Haile and Mulugeta for payment due. The Defendants refused and continue to refuse to pay the

amount owed Plaintiff and Plaintiff has suffered damages as a result.

       21.     Pursuant to the terms of the Retainer Agreement and the Personal Guaranty the

Defendants are responsible for and liable to Plaintiff for the full amount of the unpaid debt, interest

charges at the contract rate of 18 percent per annum and for Plaintiff’s attorney’s fees and costs

incurred in connection with collecting the debt.

       WHEREFORE, Plaintiff prays that this Honorable Court grant the following relief:

       a.      enter judgment jointly and severally against both Defendants and in favor of Plaintiff

       in the following amounts:

               i.      principal amount of $81,617.21;

               ii.     pre-judgment interest in the amount of $8,001.90;

       b.      award Plaintiff post-judgment interest at the contract rate of 18 percent per annum;

       c.      award Plaintiff court costs of $400.00;

       d.      award Plaintiff attorney’s fees incurred in bringing this action; and

       e.      for such other and further relief as the Court may deem just and proper.

                                               Respectfully submitted,

                                               /s/Omar Vincent Melehy
                                               Omar Vincent Melehy, Esq. (D.C Bar #: 415849)
                                               MELEHY & ASSOCIATES LLC
                                               8403 Colesville Road, Suite 610
                                               Silver Spring, Maryland 20910
                                               ovmelehy@melehylaw.com
                                               Telephone:      (301) 587-6364
                                               Facsimile:     (301) 587-6308
                                               Attorney for Plaintiffs

                                                   5
